Citation Nr: 1802730	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease status post myocardial infarction, status post coronary artery bypass graft, status post multiple stent placements, previously rated as arteriosclerotic coronary heart disease.


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1970 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran initially requested a Board hearing, but withdrew this request in an October 2015 correspondence.  See 38 C.F.R. § 20.704(e) (2017).

The Board remanded the appeal in November 2016 for further development.  The Board regrets additional delay, but the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's cervical spine disability, the Veteran was afforded VA examinations in March 2014 and February 2017.  The March 2014 VA examiner diagnosed the Veteran with several cervical spine disabilities, including cervical strain, intervertebral disc syndrome (IVDS), spinal fusion, and vertebral fracture.  Although the examiner did not endorse degenerative arthritis in the diagnosis section, later in the report he answered "yes" when asked if arthritis was present, and "no" as to the presence of IVDS.  The February 2017 VA examiner noted only a diagnosis of "cervical spine osteophytes, status post partial hemi laminectomy right cervical 5-6 foraminotomy."  Accordingly, on remand, clarification is needed to identify the nature and etiology of all cervical spine disabilities present since July 2010, the date of VA's receipt of the Veteran's claim.  

As to the Veteran's heart disability, in the prior November 2016 remand, the Board requested that the AOJ obtain any outstanding private treatment records.  In a December 2016 letter, the AOJ advised the Veteran that he should submit any relevant private treatment records or alternatively submit VA Forms 21-4142 and 21-4142a for the AOJ to obtain such records on his behalf.  The Veteran did not respond to the letter.  Subsequently, in the February 2017 VA examination report, the VA examiner indicated that the Veteran had myocardial infarctions (MIs) in 2013 and 2014 at "Baptist East-Memphis."  Additionally, in his September 2017 Notice of Disagreement, the Veteran indicated that the current rating for his heart condition did not take into account his 15 stent placements and implantation of a pacemaker at Baptist East.  He did not indicate the dates of these procedures.  Thus, in order to properly adjudicate the Veteran's increased rating claim, all outstanding private treatment records, specifically from Baptist Memorial Hospital (Baptist East), should be secured on remand.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With necessary assistance from the Veteran, obtain any outstanding relevant private treatment records to include private treatment records from Baptist Memorial Hospital in Memphis, Tennessee from July 2010 to present.  When requesting such assistance from the Veteran, please notify him that failure to provide these records or assist in obtaining these records will result in his claim being adjudicated without them.

3.  Then refer the claims file to the February 2017 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is asked to address the following:

(a)  Diagnose any cervical spine disabilities present since July 2010, to include a cervical strain, IVDS, spinal fusion, vertebral fracture, cervical spine arthritis, and cervical spine osteophytes status post partial hemi laminectomy right cervical 5-6 foraminotomy.  If any of these disabilities are not found, please reconcile your finding with the diagnoses of the same in the 2014 and 2017 VA examination reports.

(b)  For each cervical spine disability diagnosed, please opine on whether it is at least likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service, to include as a result of his conceded in-service neck injury due to a motor vehicle accident.  In addressing this question, the examiner must acknowledge and comment on the January 1975 "twisted neck" injury from a motor vehicle accident, the Veteran's credible reports of neck pain and tenderness, his reports of neck injuries while flying planes as an engineer, and the notations of bilateral trapezius myositis in the Veteran's service treatment records (STRs).  See January 1975, September 1978, November 1979, and November 1980 STRs.  The examiner must acknowledge and comment on the Veteran's reports of neck pain and his assertion that he also incurred neck injuries while flying planes as an engineer.  See September 2010 Statement in Support of Claim.  Otherwise, the opinion will not be adequate.  A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




